EXHIBIT 99.1 For further information: Media Contact: Amy Yuhn 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Sarah Lewensohn 312-564-3894 slewensohn@theprivatebank.com For Immediate Release PrivateBancorp Declares Quarterly Cash Dividend CHICAGO, December 7, 2012 PrivateBancorp, Inc. (NASDAQ: PVTB) today announced its board of directors declared a quarterly cash dividend of $0.01 per share for the fourth quarter 2012 payable on December 31, 2012, to stockholders of record on December 17, 2012.This dividend is unchanged from the prior quarterly dividend of $0.01 per share. About PrivateBancorp, Inc. PrivateBancorp, Inc., through its subsidiaries, delivers customized business and personal financial services to middle-market companies, as well as business owners, executives, entrepreneurs and families in all of the markets and communities it serves.As of September, 2012, the Company had 35 offices in 10 states and $13.3 billion in assets.Our website is www.theprivatebank.com. #####
